84453: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-13656: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84453


Short Caption:IN RE: DISCIPLINE OF ZACHARY B. COUGHLINCourt:Supreme Court


Lower Court Case(s):NONEClassification:Bar Matter - SCR 111 - Petition


Disqualifications:Case Status:Disposition Filed


Replacement:Justice Cadish for Justice StiglichPanel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerState Bar of NevadaR. Kait Flocchini
							(State Bar of Nevada/Reno)
						


RespondentZachary Barker Coughlin
					In Proper Person
				





+
						Due Items
					


Due DateStatusDue ItemDue From


05/24/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


03/30/2022Filing FeeAppeal Filing fee waived. Bar Matter/Bar Discipline. (SC).


03/30/2022Petition/BarFiled Petition of Bar Counsel Pursuant to the Reporting Requirements of SCR 111 (4). (SC).22-09819




04/29/2022Order/Dispositional BarFiled Order of Referral to Disciplinary Board. "We conclude that a hearing may proceed to address the extent of any discipline to be imposed based on the convictions set forth in this petition." RP/EC/MG. (SC).22-13656





Combined Case View